      Case 3:19-cv-03591-LC-EMT Document 58 Filed 01/04/21 Page 1 of 2



                                                                         Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ANTHONY D. WHITE,
    Plaintiff,

vs.                                             Case No.: 3:19cv3591/LAC/EMT

CAPTAIN HENLEY,
a/k/a CAPTAIN B,
       Defendant.
_________________________________/

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on

December 1, 2020 (ECF No. 54). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1).         I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

54) is adopted and incorporated by reference in this order.

      2.     Defendant’s motion to dismiss (ECF No. 47) is GRANTED and this
       Case 3:19-cv-03591-LC-EMT Document 58 Filed 01/04/21 Page 2 of 2



                                                                        Page 2 of 2

case is DISMISSED for failure to exhaust administrative remedies, pursuant to 42

U.S.C. § 1997e(a).

       3.     The clerk is directed to close this case.

       DONE AND ORDERED this 4th day of January, 2021.



                                     s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv3591/LAC/EMT
